        4:20-cv-02766-RBH        Date Filed 07/28/20      Entry Number 1         Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION
                                  CASE NUMBER:

First Acceptance Insurance Company, Inc.,
                                    Plaintiff,
v.
                                                                  COMPLAINT
                                                              (Declaratory Judgment)
                                                                    (Non-Jury)

Estate of Johnnie Douglas, Sr., Estate of
Michael Smith, Estate of Patrice Latoya
McFadden, and Roland McFadden,

                                    Defendants.

        Plaintiff, First Acceptance Insurance Company, Inc. (hereinafter “First Acceptance”), by

and through its undersigned counsel, seeks declaratory relief to determine the rights of the parties

and alleges and shows as follows.

                                JURISDICTION AND VENUE
        1.     First Acceptance is a corporation organized and existing under the laws of the State

of Texas with its principal place of business in Tennessee. First Acceptance is authorized to

transact business and write insurance policies in the state of South Carolina.

        2.     Upon information and belief, Johnnie Douglas, Sr. was a citizen and resident of

Darlington County, South Carolina at all times relevant herein and at the time of his death. Upon

information and belief, a Personal Representative has not yet been appointed for the Estate of

Johnnie Douglas, Sr. and the Estate will need a representative appointed for the purposes of this

suit.

        3.     Upon information and belief, Michael Smith was a citizen and resident of

Darlington County, South Carolina at all times relevant herein and at the time of his death. Upon



                                                  1
         4:20-cv-02766-RBH        Date Filed 07/28/20       Entry Number 1         Page 2 of 8




information and belief, a Personal Representative has not yet been appointed for the Estate of

Michael Smith and the Estate will need a representative appointed for the purposes of this suit.

         4.     Upon information and belief, Patrice Latoya McFadden was a citizen and resident

of Darlington County, South Carolina at all times relevant herein and at the time of her death.

Upon information and belief, a Personal Representative has not yet been appointed for the Estate

of Patrice Latoya McFadden and the Estate will need a representative appointed for the purposes

of this suit.

         5.     Upon information and belief, Defendant Roland McFadden is a citizen and resident

of Lee County, South Carolina.

         6.     Upon information and belief, the conduct giving rise to this action occurred in

Darlington County, South Carolina on September 26, 2019.

         7.     This action is brought under the provisions of the Federal Declaratory Judgment

Act, 28 U.S.C. § 2201 et seq. and Rule 57 of the Federal Rules of Civil Procedure; there is a real

and justiciable controversy between the parties, and by these proceedings Plaintiff asks this court

to inquire into and declare the rights and obligations of the parties arising out of the facts set forth

below.

         8.     The amount in controversy exceeds seventy-five thousand and 00/100 ($75,000.00)

dollars, exclusive of interests and costs, and there is complete diversity of citizenship; therefore,

this court has jurisdiction to hear this matter under 28 U.S.C. § 1332(A)(1).

         9.     Venue is proper in this Division and this Court under 28 U.S.C. § 1391(b)(1)–(2).

                                           THE POLICY

         10.    First Acceptance issued a policy of automobile insurance to Patrice McFadden,

policy number 28 ABSC0000006960, with effective dates of July 21, 2019 to January 21, 2020



                                                   2
      4:20-cv-02766-RBH           Date Filed 07/28/20    Entry Number 1        Page 3 of 8




(hereinafter the “Policy”). The Policy lists a 1997 Toyota, VIN number 4T1BG22K3VU763916,

as an insured vehicle.

       11.     For the insured vehicle, the Policy provides bodily injury liability coverage with

limits of $25,000 per person and $50,000 per accident and property damage liability coverage with

limits of $25,000 per accident.

       12.     The Policy provides coverage to persons qualifying as an “insured” for certain risks

under the insuring agreement and excludes certain risks through policy exclusions. First

Acceptance craves reference to the Policy for all terms, conditions, and provisions therein and

incorporates them by reference herein.

       13.     The Policy provides, in pertinent part:

                 DEFINITIONS USED THROUGHOUT THIS POLICY
                                    ***
       14. Insured auto means:
               a. any auto described on the Declarations Page.
               b. any trailer you own while it is attached to the insured auto….
               c. a replacement auto. For a replacement auto to be considered an
                  insured auto, you must notify us within 7 days of the date you become
                  the owner or take physical possession of the replacement auto,
                  whichever comes first….
               d. an additional auto. For an additional auto to be considered an insured
                  auto, you must notify us within 7 days of the date you become the
                  owner or take physical possession of the additional auto, whichever
                  comes first….
               e. a temporary substitute auto. A temporary substitute auto is
                  provided the same coverage as the auto which it temporarily replaces.
                  Temporary is defined as less than 30 days.
                                                 ***
       17. Non-owned auto means any auto, including a rental vehicle, that is used by
           you within the scope of the express permission of the owner and not owned by,
           furnished to, or available for the regular use of you, a relative, or a resident.
                                                 ***
       19. Own, Owned or Owner means the person:
           a. holds legal title to the vehicle;
                                                 ***

                                                3
4:20-cv-02766-RBH        Date Filed 07/28/20      Entry Number 1       Page 4 of 8




24. Regular use or frequent use means operation or use of an auto by any person
    on 7 or more occasions during the 90 calendar days preceding either your
    application for this insurance policy or any accident or loss for which coverage
    is sought under this policy.
25. Relative means any person related to you by blood, marriage, or adoption,
    including a ward or foster child, who lives with you in your place of domicile
    or permanent residence whether or not temporarily living elsewhere. Relative
    includes a minor under your guardianship who lives in your place of domicile
    or permanent residence. Relative does not include any person over the age of
    14 who resides at your place of domicile or permanent residence but who is not
    listed on the application or endorsed on the policy prior to a loss or accident.
                                         ***
                       PART A: LIABILITY COVERAGE

INSURING AGREEMENT
In consideration of the premium paid for this coverage, we will pay damages up to
the policy limits stated on the Declarations Page, for bodily injury or property
damage for which any insured becomes legally responsible because of an auto
accident.
                                       ***
We have no duty to defend any suit, settle any claim or pay any judgment for
bodily injury or property damage not covered under this policy.
DEFINITIONS–(Part A Only)
Insured as used in this Part means:
    1. You or any resident or relative for ownership, maintenance or use of the
        insured auto.
    2. You while operating any non-owned auto with the express or implied
        permission of the owner and within the scope of that permission.
    3. Any other person while driving the insured auto with your express
        permission provided that the vehicle must be used within the scope of your
        permission.
                                       ***
EXCLUSIONS
READ THE FOLLOWING EXCLUSIONS CAREFULLY. COVERAGE
WILL NOT BE AFFORDED UNDER THIS PART FOR ANY OF THE
EXCLUSIONS LISTED BELOW.

Coverage under this Part A, including our duty to defend, does not apply to:
   1. Bodily injury or Property Damage due to or resulting from intentional
      acts, or reasonably expected to result from the intentional or felonious acts
      or omissions, committed by you or any insured. This exclusion applies
      even if:
          a. you or any insured lacks the mental capacity to control or govern
              his or her own conduct, including but not limited to being under the
              influence of or being mentally incapacitated by any drug,
              medication, alcohol or other substance;

                                         4
       4:20-cv-02766-RBH           Date Filed 07/28/20      Entry Number 1       Page 5 of 8




                       b. you or any insured is temporarily insane or temporarily lacks the
                          mental capacity to control or govern his or her conduct or is
                          temporarily unable to form any intent to cause bodily injury or
                          property damage;
                       c. such bodily injury or property damage is of a different kind or
                          greater degree than intended or reasonably expected by the insured;
                          or
                       d. such property damage or bodily injury is sustained by a different
                          person than intended or reasonably expected by the insured.
                                                     ***
          B. We do not provide Liability Coverage for the ownership, maintenance, repair
               or use of:
               1. Any auto, other than the insured auto, which is:
                   a. owned by you; or
                   b. furnished or available for your regular use.
                                                     ***
          OTHER INSURANCE
          If there is other applicable liability insurance of bond, we will pay only our share
          of the loss. Our share is the proportion that our limit bears to the total of all
          applicable limits.
                                                     ***
          If an insured is using a non-owned auto, this liability insurance will be excess
          over any other insurance or self insurance regardless of any provisions of any other
          policy available to the user. However, if the insurance on the non-owned auto has
          limits equal to or greater than the applicable minimum financial responsibility law,
          there is no excess liability insurance available under this policy.

          We have no duty to defend the lessor or owner of a non-owned auto under this
          Part.
                                               ***

          14.    Upon information and belief, on September 26, 2019, Patrice McFadden was

operating a 1990 Mazda owned by Roland McFadden when she crossed left of the center line.

          15.    Upon information and belief, the 1990 Mazda struck, head on, a vehicle operated

by Michael Smith and carrying Johnnie Douglas as a passenger.

          16.    Upon information and belief, Michael Smith and Johnnie Douglas sustained

injuries and died as a result of the collision.

          17.    Upon information and belief, these Defendants have or will make claims under the

Policy.

                                                   5
        4:20-cv-02766-RBH        Date Filed 07/28/20       Entry Number 1        Page 6 of 8




                                FOR A FIRST DECLARATION

        18.    First Acceptance reiterates its allegations above as if set forth fully verbatim below.

        19.    The Policy provides liability coverage for bodily injury and property damages for

which an insured becomes legally responsible because of an accident arising out of the insured’s

ownership, maintenance or use of an insured auto.

        20.    The Policy defines “insured auto” as an auto listed on the declarations page, a trailer

the insured owns that is attached to an insured auto, a replacement auto, an additional auto, and a

temporary substitute auto.

        21.    The Mazda is not listed on the Policy’s declarations page.

        22.    The Mazda is not a trailer that was attached to an insured auto at the time of the

accident.

        23.    The Mazda is not a replacement auto for a vehicle listed on the declarations page.

        24.    The Mazda is not an additional auto.

        25.    The Mazda is not a temporary substitute auto for a vehicle listed on the declarations

page.

        26.    Thus, the Mazda is not an “insured auto” under the terms of the Policy.

                              FOR A SECOND DECLARATION

        27.    First Acceptance reiterates its allegations above as if set forth fully verbatim below.

        28.    The Policy provides liability coverage for bodily injury and property damages for

which an insured becomes legally responsible because of an accident arising out of the insured’s

ownership, maintenance or use of an insured auto.

        29.    The Policy defines an “insured,” for purposes of liability coverage, as the named

insured, a resident or relative for the ownership, maintenance or use of an “insured auto.”



                                                 6
       4:20-cv-02766-RBH         Date Filed 07/28/20       Entry Number 1        Page 7 of 8




       30.     The Mazda is not an “insured auto” under the terms of the Policy.

       31.     The Policy also defines an “insured,” for purposes of liability coverage, as the

named insured “while operating any non-owned auto with the express or implied permission of

the owner and within the scope of that permission.”

       32.     The Policy defines “non-owned auto” as “any auto, including a rental vehicle,

that is used by you within the scope of the express permission of the owner and not owned by,

furnished to, or available for the regular use of you, a relative, or a resident.”

       33.     The Policy defines “regular use” as “operation or use of an auto by any person on

7 or more occasions during the 90 calendar days preceding either your application for this

insurance policy or any accident or loss for which coverage is sought under this policy.”

       34.     Upon information and belief, Ronald McFadden owned the Mazda operated by

Patrice McFadden at the time of the accident.

       35.     Upon information and belief, Ronald McFadden was the non-resident, estranged

husband of Patrice McFadden at the time of the accident.

       36.     Upon information and belief, Patrice McFadden had operated the Mazda on 7 or

more occasions during the 90 calendar days preceding the accident.

       37.     Therefore, the Mazda was available for Patrice McFadden’s regular use.

       38.     Because the Mazda was not an insured auto, and because the auto was available for

Patrice McFadden’s regular use, she is not an “insured” for purposes of liability coverage under

the Policy with respect to the accident.

       39.     Thus, the Policy does not afford liability coverage for the accident.

                                FOR A THIRD DECLARATION

       40.     First Acceptance reiterates its allegations above as if set forth fully verbatim below.



                                                  7
      4:20-cv-02766-RBH         Date Filed 07/28/20      Entry Number 1       Page 8 of 8




       41.    The Policy does not provide excess liability coverage for a non-owned auto if the

non-owned auto is insured up to, or in excess of, the minimum financial responsibility limits

prescribed by law.

       42.    Upon information and belief, the Mazda was insured under a policy issued to

Ronald McFadden for liability coverage for bodily injury with limits of $100,000 per person and

$300,000 per accident and property damage with limits of $50,000 per accident.

       43.    Therefore, the Mazda was insured under a policy that afforded liability limits

exceeding the minimum financial responsibility limits prescribed by law.

       44.    Thus, the Policy does not afford excess liability coverage for the accident.

       WHEREFORE, First Acceptance prays that the Court inquire into these matters and

declare that the Policy provides no coverage for the September 26, 2019 accident and First

Acceptance has no duty to defend or indemnify Patrice McFadden, deceased,              or Roland

McFadden with respect to any claims arising out of the September 26, 2019 accident, together with

such other and further relief as the Court may deem proper.


                                            MURPHY & GRANTLAND, P.A.


                                            s/J.R. Murphy
                                            J.R. Murphy, Esquire (Fed. I.D. 3119)
                                            4406-B Forest Drive (29206)
                                            P.O. Box 6648
                                            Columbia, South Carolina 29260
                                            (803) 782-4100
                                            Attorneys for the Plaintiff First Acceptance
                                            Insurance Company, Inc.
Columbia, South Carolina
July 28, 2020




                                                8
